The Chancellor.
The bill in this cause was filed on the 11th day of March, 1878, a period of about twenty-two years ■after the complainant might have, and ought to have, filed Jiis bill in this court, if he meant to proceed in this court.
It is now impossible to decree a specific performance of the contract set out in the bill, even if such a contract was *572proved ever to have existed, because the recognizance of" Benjamin Burton, mentioned in the bill and answer, has been satisfied, and was satisfied, almost immediately after it was-entered into, and for reasons plainly inferable from the statement in the answer of the defendant, if that answer is to be--believed.
The contract set forth in the bill is denied in the answer, and a different contract is therein stated.
An answer under oath not being prayed in the bill, the-statements of the answer are not evidence unless those statements operate as admissions by the defendant against his own interests; neither are the statements of the bill evidence of" the contract as therein stated, and the specific performance-of which by this court is asked. It was necessary for the complainant to establish by proof, clear and satisfactory, the existence of the contract between him and Vessels as stated in the bill.
But one witness in the cause, and he a witness examined by both parties (Benjamin Burton), has testified in relation to-any contract between Peter B. Burton and Myers B. Vessels, parties in this cause; and the sum and substance of all he-said as a witness was that he heard Myers B. Vessels say, after the commencement of this suit, that he was to give to-Peter B. Burton his, Vessels’,.interest in his mother’s estate-for the land. If this testimony is to be considered evidence-of such a contract as a court of equity could under any circumstances enforce, the contract would be wholly different from that stated by the complainant in his bill, and different from that stated by the defendant in his answer.
The complainant is bound to prove the contract as stated' by himself, and not a different contract, in order to entitle-him to his specific performance.
“ Specific performance,” as applied to contracts, has been defined: “ The actual accomplishment of a contract by the-party bound to fulfill it; performance of a contract in the precise terms agreed upon; strict performance.”
Substantial performance all, I presume, would admit to *573be necessary. I will not consider the question whether, in this State, and according to our practice, such a performance .as will do justice to the parties under the circumstances, with compensation to the other party when that is required, will be decreed. It is unnecessary to do so. The plaintiff has failed to prove a contract between him and Vessels, as stated by himself; and no contract has been proved which this court, under the circumstances, can enforce by a decree of .specific performance.
I shall not, therefore, decree in accordance with any of the prayers of the complainant’s bill, but order that the bill be dismissed, with costs.